DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al.’332 (US Pub No. 2005/0038332 – cited by Applicant) in view of Pearce’976 (US Pub No. 2002/0183976), further in view of Golden’556 (US Pub No. 2010/0292556 – previously cited).
Regarding claim 1, Figure 1A of Saidara et al.’332 discloses an integrated analyte monitoring and medical record system, the system comprising: a data processing system 118 (sections [0068] and [0072]); an analyte sensor 102 configured to be transcutaneously positioned at least in part in contact with an interstitial fluid under a skin layer of a user and to generate electrical signals corresponding to an analyte level of a target analyte (sections [0066] and [0070]); a data collection module 104,108 communicatively coupled to the analyte sensor and configured to generate and store analyte data based on the electrical signals over a wear period (sections [0014], [0020], [0024-0030], and [0066-0067]), the collection module further storing sensor information associated with the analyte sensor (section [0081] – sensor expiration time information); a user interface unit 114 communicatively coupled to the data collection module and configured to provide one or more indications related to the analyte data (see ABTRACT, and sections [0015] and [0067]); a control unit 110 communicatively coupled to the data collection module and the user interface unit and configured to control, at least in part, operation of the data collection module and the user interface unit (section [0067]); and a communication module 120 coupled to the control unit and configured to communicate the sensor information and at least a portion of the analyte data to the data processing system (sections [0068] and [0072]).
Saidara et al.’332 discloses all of the elements of the current invention, as discussed above, except for the system comprising a remote electronic medical record system configured to store an electronic record associated with the user, wherein the data processing system is communicatively coupled with the remote electronic medical record system, and wherein the data processing system is configured to communicate the at least a portion of the analyte data to the electronic record associated with the user. Pearce’976 teaches providing a direct communicative link between a patient monitoring system and a remote electronic medical record system, wherein a patient’s physiological information is directly transmitted to and stored in an electronic patient record (sections [0012-0013], [0017], and [0033]). Pearce’976 teaches that this type of directive communicative link obviates any manual input or transfer of physiological data (section [0012]). Pearce’976 further teaches that directly inputting data from a patient monitoring system into electronic patient records enables access in real time to an output of the patient monitoring system from a remote site (section [0013]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Saidara et al.’332 to include a remote electronic medical record system communicatively coupled to the data processing system, wherein the data processing system communicates the at least a portion of the analyte data to the electronic medical record system, since Pearce’976 teaches that this would obviate any manual input or transfer of the user’s physiological information, and because it would enable a remote medical professional to access the user’s physiological information in real time.
Saidara et al.’332 in view of Pearce’976 discloses all of the information of the current invention, as discussed above, except for the data processing system being configured to determine a reimbursement insurance code and further communicate the reimbursement insurance code to the electronic record associated with the user stored by the remote electronic medical record system. Golden’556 discloses storing sensor information associated with a medical device (in particular, a glucose monitoring device – section [0051]), and determining a reimbursement insurance code based on the sensor information in order to track usage of the medical device for billing and reimbursement purposes (section [0141]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Saidara et al.’332 in view of Pearce’976 to include a data processing system configured to determine the reimbursement insurance code based at least in part on stored sensor information, as taught by Golden’556, since it would allow an insurance company to track usage of the integrated analyte monitoring and medical record system for billing and reimbursement purposes.
Regarding claim 2, the communication module of Saidara et al.’332 is configured to communicate with the data processing system after the analyte data is generated and stored by the data collection module and after the expiration of the wear period (as the claims do not specifically define a time period for the claimed “wear period”, any amount of time can be considered the claimed “wear period”, including the time necessary to acquire a single analyte level measurement; as Saidara et al.’332 continuously receives, processes, and transmits data related to an analyte level, the communication module communicates with the data processing system after expiration of a wear period that acquires a single value).
Regarding claim 3, Saidara et al.’332 discloses that the communication module is configured to communicate with the data processing system using one or more of a wired connection or a wireless connection (sections [0015] and [0072]).
Regarding claim 5, Saidara et al.’332 discloses that the communication module is configured to communicate with the data processing system using the wireless connection, wherein the wireless connection comprises use of a radio frequency (RF) communication protocol (sections [0015] and [0072]).
Regarding claim 7, Saidara et al.’332 discloses that the user interface unit is configured to operate in a prospective analysis mode including substantially real-time output of information related to the generated analyte data (see ABSTRACT, sections [0015], [0032], and [0174-0176], and Figure 7A).
Regarding claim 8, Saidara et al.’332 teaches that the information related to the generated analyte data includes a graphical output corresponding to the analyte level (sections [0180-0184], and see Figures 8A and 8B).
Regarding claim 15, as modified by Golden’556, the sensor information comprises a unique identifier associated with the analyte sensor (the sensor information used to determine the reimbursement code, and also, the reimbursement code itself may be considered a unique identifier associated with the analyte sensor).
Regarding claims 16 and 17, the sections of Saidara et al.’332 discussed above, as modified by Pearce’976 and Golden’556, disclose a method comprising the steps set forth in the claims.
Regarding claim 18, Saidara et al.’332 discloses calibrating the analyte data prior to determining the one or more indications based on the analyte data (sections [0080-0083] and [0192]).
Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al.’332 in view of Pearce’976 further in view of Golden’556, as applied to claim 3, further in view of Teller et al.’586 (US Pub No. 2002/0019586 – cited by Applicant).
Regarding claim 4, Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the communication module being configured to communicate with the data processing system using a USB cable connection or a serial cable connection. Teller et al.’586 discloses that a USB port may be used as a wired connection between two medical devices (section [0051]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a USB cable and port as the wired connection means of Saidara et al.’332 since Saidara et al.’332 discloses the use of a wired connection, but fails to provide details of the wired connection, and Teller et al.’586 teaches that a USB connection may be used to transfer information between two medical devices. The modification to Saidara et al.’332 would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 6, Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the communication module being configured to communicate with the data processing system using a Bluetooth communication protocol. It is noted that Saidara et al.’332 discloses the use of RF wireless technology in sections [0015] and [0072]). Teller et al.’586 discloses an RF transceiver and RF receiver that employ Bluetooth technology as their wireless transmission protocol (section [0112]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the RF wireless means of Saidara et al.’332 to employ Bluetooth technology as its wireless transmission protocol, as taught by Teller et al.’586, since it would merely be combining prior art elements according to known methods to yield predictable results.
Claims 9-12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al.’332 in view of Pearce’976 further in view of Golden’556, as applied to claims 1 and 16, further in view of Jin et al.’365 (US Pub No. 2004/0186365 – cited by Applicant).
Regarding claims 9 and 20, Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, and Saidara et al.’332 further discloses the system operating in a retrospective analysis mode (sections [0030-0031] and [0164-0165]). Saidara et al.’332 specifically states that a sleeping user receives no benefit from a real-time display of analyte values (section [0164]).
Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 fails to explicitly disclose that the retrospective analysis mode limits output of the information during the wear period such that the user interface unit is configured to not display information related to the generated analyte data during the wear period. Jin et al.’365 teaches a continuous glucose monitoring system similar to the one disclosed by Saidara et al.’332, wherein a receiver either displays analyte data accrued during a wear period in real time, or does not display the analyte data during the wear period, the analyte data instead only being displayed when requested by a user of the receiver (section [0061]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system and method of Saidara et al.’332 to not display the analyte data during the wear period (e.g. while the user is sleeping) and to only display the analyte data once requested by a user of the system, as taught by Jin et al.’365, since it would merely be choosing from a finite number of identified, predictable solutions (either displaying the analyte data in real-time, displaying the analyte data periodically, or displaying the analyte data upon request), with a reasonable expectation of success. Furthermore, as a sleeping user receives no benefit from a real-time display of analyte values, the modification to Saidara et al.’332 would provide a system that does not display analyte levels to a user when the values are of no benefit. It is noted that the retrospective analysis mode is capable of being used during other wear periods (wear periods that are not sleeping wear periods).
Regarding claim 10, Saidara et al.’332 discloses that the system is configured to output operational status information (sections [0080-0081]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Saidara et al.’332 to include displaying the operational status information during a retrospective analysis mode in order to provide a user with indications regarding the status of the monitoring device (sensor activity condition, sensor calibration condition, telemetry condition).
Regarding claim 11, Figure 7A of Saidara et al.’332 shows that the operational status information includes time of day information.
Regarding claim 12, Figure 6C of Saidara et al.’332 shows that the operational status information includes an elapsed duration of the wear period (“Total Time”).
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al.’332 in view of Pearce’976 further in view of Golden’556, as applied to claim 1, further in view of Cohen et al.’707 (US Pub No. 2002/0019707).
Regarding claim 13, Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the analyte data being stored as uncalibrated analyte data by the data collection module. Cohen et al.’707 discloses a glucose monitoring system wherein raw (uncalibrated) analyte data is stored by a data collection module in order to improve patient care (sections [0027] and [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the data processing system of Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 to include storing raw (uncalibrated) analyte data, as taught by Cohen et al.’707, as it would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 14, Saidara et al.’332 discloses that the analyte data is calibrated prior to the data processing system communicating the one or more signals associated with the analyte data to the electronic medical record associated with the user stored by the remote electronic medical record system (section [0192]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al.’332 in view of Pearce’976 further in view of Golden’556, as applied to claim 16, further in view of Maus et al.’007 (US Pub No. 2003/0211007).
Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the method further comprising providing a unique patient identifier to the electronic medical record system prior to communicating the at least a portion of the analyte data to the electronic record associated with the user. Maus et al.’007 teaches providing a unique patient identifier to an electronic medical record system in order to provide a secure medical records maintenance system (section [0037]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Saidara et al.’332 in view of Pearce’976 further in view of Golden’556 to include providing a unique patient identifier to the electronic medical record system, as taught by Maus et al.’007, since it would ensure that a patient’s stored electronic medical records are associated with a  particular patient. Regarding the limitation in the claim that the unique patient identifier is provided prior to communicating the at least a portion of the analyte data to the electronic record associated with the user, one of ordinary skill in the art would have found it obvious to try providing the user’s unique identifier to the electronic medical record system prior to communicating the user’s analyte data as this would be merely choosing from a finite number of identified, predictable solutions (providing the unique identifier before, during, or after transfer of analyte data), with a reasonable expectation of success. 

Response to Arguments
Applicant’s amendments to the claims have resulted in a 21 June 2007 effective filing date for the claims. Applicant’s arguments with respect to the prior art rejections of the claims have been considered and are moot because the arguments do not apply to the combination of references being used in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiaie et al.’910 (US Pub No. 2014/0275910 – previously cited) teaches a patient monitoring system that determines a reimbursement insurance code of a medical device (a glucose monitor) based on stored data related to the medical device (sections [0150-0153]). Each of Bormann et al.’194 (US Pub No. 2005/0071194), Colby, Jr. et al.’872 (US Pub No. 2005/0277872), Wang et al.’676 (US Pub No. 2006/0052676), Burnes et al.’020 (US Pub No. 2006/0064020), and Halliday’724 (US Pub No. 2007/0010724) disclose an integrated monitoring system and medical record system comprising a remote electronic medical record system configured to store an electronic record associated with a user, and a data processing system communicatively coupled to the remote electronic medical record system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791